OPINION — AG — QUESTION: "ARE BOARDS OF COUNTY COMMISSIONERS NOW AUTHORIZE TO APPROVE CLAIMS FOR SALARIES AND CAUSE WARRANTS TO BE ISSUED PURSUANT THERETO UPON FILING IN ACCORDANCE WITH 19 O.S. 1961 410.4 [19-410.4], PRIOR TO THE FILING OF THE REPORTS REQUIRED TO BE FILED BY THE RESPECTIVE COUNTY OFFICERS?" — NEGATIVE CITE: 19 O.S. 1961 153 [19-153], 19 O.S. 1961 410.14 [19-410.14] (BRIAN UPP) Filename: m0000994 JOHN ROGERS STATE EXAMINER AND INSPECTOR ATTORNEY GENERAL OF OKLAHOMA — OPINION JULY 25, 1967 OPINION — AG — QUESTION: "ARE BOARDS OF COUNTY COMMISSIONERS NOW AUTHORIZE TO APPROVE CLAIMS FOR SALARIES AND CAUSE WARRANTS TO BE ISSUED PURSUANT THERETO UPON FILING IN ACCORDANCE WITH 19 O.S. 1961 410.4 [19-410.4], PRIOR TO THE FILING OF THE REPORTS REQUIRED TO BE FILED BY THE RESPECTIVE COUNTY OFFICERS?" — NEGATIVE CITE: 19 O.S. 1961 153 [19-153], 19 O.S. 1961 410.14 [19-410.14] (BRIAN UPP)